Case 2:17-cv-02120-JPM-egb Document 152 Filed 10/29/18 Page 1 of 4                     PageID 6287



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  ELAINE BLANCHARD, KEEDRAN                       )
  FRANKLIN, PAUL GARNER, and                      )
  BRADLEY WATKINS,                                )
                                                  )
          Plaintiffs (dismissed),                 )
                                                  )
  and                                             )        Case No. 2:17-cv-2120-JPM-egb
                                                  )
  ACLU OF TENNESSEE, INC.,                        )
                                                  )
          Intervening Plaintiff,                  )
                                                  )
  v.                                              )
                                                  )
  CITY OF MEMPHIS, TENNESSEE,                     )
                                                  )
          Defendant.                              )


                              ORDER MEMORIALING SANCTIONS


         The Court imposed certain sanctions on the City in its October 27, 2018 Order. (ECF

 No. 151.) For ease of access, the specific requirements of that Order are reproduced below.


         The Court finds that the ACLU-TN is entitled to an award of attorney’s fees at the

 conclusion of this litigation.


         To ensure compliance with the Consent Decree generally, and especially with the

 requirement that the City familiarize its officers with the contents of the Decree, the Court

 ORDERS the following:


         1) The City shall revise Departmental Regulation 138. (Ex. 79.) The new regulation

             shall define “political intelligence.” The new regulation shall specify that “political
Case 2:17-cv-02120-JPM-egb Document 152 Filed 10/29/18 Page 2 of 4                    PageID 6288



          intelligence” includes any investigation into the lawful exercise of First Amendment

          rights, even if the investigating officer or unit does not have a partisan political

          motive. The new regulation shall specify that political intelligence is not permissible

          as a goal of an investigation nor as the means to an end of an otherwise lawful

          investigation.   The new regulation shall inform officers that investigations into

          unlawful conduct that may incidentally result in the receipt of information relating to

          First Amendment rights are permissible, but require approval as set out in Consent

          Decree § G. The City shall submit the revised Departmental Regulation to the Court

          no later than January 14, 2019 for review and approval.

       2) The City shall design training for members of OHS, RTCC, and MPD’s Command

          Staff. The new training shall define “political intelligence.” The new training shall

          specify that “political intelligence” includes any investigation into the lawful exercise

          of First Amendment rights, even if the investigating officer or unit does not have a

          partisan political motive. The new training shall specify that political intelligence is

          not permissible as a goal of an investigation nor as the means to an end of an

          otherwise lawful investigation.      The new training shall inform officers that

          investigations into unlawful conduct that may incidentally result in the receipt of

          information relating to First Amendment rights are permissible, but require approval

          as set out in Consent Decree § G. No officer may be assigned to RTCC or OHS, or

          be promoted to the Command Staff without receiving this training. The City shall

          submit a training plan to the Court no later than January 14, 2019 for review and

          approval.




                                                2
Case 2:17-cv-02120-JPM-egb Document 152 Filed 10/29/18 Page 3 of 4                     PageID 6289



        3) The City shall establish a process for the approval of investigations into unlawful

            conduct that may incidentally result in political intelligence.   While the Court does

            not decide at this time whether the Consent Decree permits delegation of this task, the

            City’s proposal may, for the time being, proceed as though delegation is permitted. If

            the City does seek to delegate the approval process set out by § G of the Consent

            Decree, it shall provide that the process is administered by an officer outside of the

            direct chain of command of the unit or officer requesting authorization. The City

            shall establish this process through a proposed written policy that shall be submitted

            to the Court no later than January 14, 2019 for review and approval.

        4) The City shall establish written guidelines for the use of manual social media

            searches and of social media collators in compliance with the Decree. The City shall

            make these guidelines available to all officers with access to social media collators,

            and to all officers assigned to OHS and RTCC.            The City shall submit these

            guidelines to the Court no later than January 14, 2019 for review and approval.

        5) The City shall maintain a list of all search terms entered into social media collators or

            otherwise used by MPD officers collecting information on social media while on

            duty. This list shall be filed under seal every three months until the Court orders

            otherwise. The first filing shall be submitted no later than January 14, 2019 and shall

            reflect all such social media searches conducted from November 1, 2018 through

            December 31, 2018.


        Plaintiff ACLU-TN shall, within 21 days of receipt of materials submitted by the City

 pursuant to 1, 2, 3, 4, and 5 above, file any objections to said proposals or, if there are no

 objections, a document stating that there are no objections.


                                                  3
Case 2:17-cv-02120-JPM-egb Document 152 Filed 10/29/18 Page 4 of 4                     PageID 6290



        It may be impossible for the Court to provide legal guidance on every situation that MPD

 will face that may implicate the Consent Decree. To ensure compliance with the Decree and to

 provide closer guidance on what constitutes political intelligence, the Court will appoint an

 independent monitor to supervise the implementation of the sanctions described above. The

 Parties shall submit proposed monitors, including a brief statement of qualifications and

 experience, by December 10, 2018.        Even if the Parties confer and agree on a proposed

 independent monitor, the Parties shall submit at least two candidates in total. The City shall bear

 the monitor’s fees and expenses.


        IT IS SO ORDERED, this 29th day of October, 2018.

                                                       /s/ Jon McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
